 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   MICHAEL SHELTON

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-mj-00092-SAB

12                   Plaintiff,                    STIPULATION TO CONTINUE
                                                   CHANGE OF PLEA HEARING; AND
13           vs.                                   ORDER

14   MICHAEL SHELTON,
                                                   DATE: March 19, 2020
15                   Defendant.                    TIME: 10:00 a.m.
                                                   JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Special Assistant United States Attorney William Taylor, counsel for plaintiff, and

19   Assistant Federal Defender Matthew Lemke, counsel for defendant Michael Shelton, that the

20   change of plea hearing currently scheduled for March 19, 2019, may be continued to April 16,

21   2020, at 10:00 a.m.

22          Over the weekend, Mr. Shelton’s employer, a resort in Utah, announced that it intended

23   to suspend operations out of concern for the coronavirus pandemic. Because of the closure, Mr.

24   Shelton abruptly lost both his job and access to employee housing. Accordingly, Mr. Shelton is

25   in search of new housing and his financial resources are severely limited.

26          In light of this information, the parties jointly move to continue Mr. Shelton’s change of

27   plea hearing to April 16, 2020, in order to permit Mr. Shelton additional time to manage these

28   immediate challenges, to make new travel arrangements, and avoid the health risk posed by
 1   interstate travel during this difficult time.

 2
                                                     Respectfully submitted,
 3                                                   HEATHER E. WILLIAMS
 4                                                   Federal Defender
 5   Date: March 16, 2020                            /s/ Matthew Lemke
                                                     MATTHEW LEMKE
 6                                                   Assistant Federal Defender
                                                     Attorney for Defendant
 7                                                   MICHAEL SHELTON
 8
                                                     MCGREGOR W. SCOTT
 9                                                   United States Attorney
10   Date: March 16, 2020                            /s/ William Taylor
                                                     WILLIAM TAYLOR
11                                                   Special Assistant United States Attorney
                                                     Attorney for Plaintiff
12
13
14   IT IS SO ORDERED.
15
     Dated:     March 16, 2020
16                                                       UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28
 1
 2
 3
 4                                             ORDER

 5          Based on a showing of good cause, the Court hereby orders that the change of plea

 6   hearing currently scheduled for March 19, 2020, is continued to April 16, 2020, at 10:00 a.m.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
